Exhibit 5.1 April 16, 2015 ExamWorks Group, Inc. 3280 Peachtree Road, N.E. Suite 2625 Atlanta, Georgia 30305 Attention: Clare Arguedas Re: Re: ExamWorks Group, Inc. – Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to ExamWorks Group, Inc., a Delaware corporation (the “ Company ”), and the entities listed on Schedule I hereto (the “ Covered Guarantors ”, and collectively with the other direct and indirect domestic subsidiaries of the Company, the “ Guarantors ”), in connection with the issuance and sale by the Company of $500.0 million in aggregate principal amount of 5.625% Notes due 2023 (the “ Notes ”) covered by the below-referenced Registration Statement, and all amendments thereto, filed with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). This opinion letter is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. The Notes and the Guarantees (as defined below) thereof will be governed by the Indenture, dated April 16, 2015 (the “ Indenture ”), among the Company, the Guarantors, and U.S. Bank, National Association, as trustee (the “ Trustee
